Citation Nr: 1829289	
Decision Date: 05/31/18    Archive Date: 06/12/18

DOCKET NO.  01-02 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for major depression.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to April 1981.  

These matters come to the Board of Veterans' Appeals (Board) from September 1999 and September 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

The Veteran testified before a Veterans Law Judge (VLJ) in February 2002, and a transcript of the hearing has been associated with the claims file.  Additionally, because the VLJ who conducted the February 2002 Board hearing is no longer employed by the Board, the Veteran was afforded the opportunity for an additional Board hearing; however, the Veteran reported in April 2013 that she did not desire an additional hearing.  

Without rehearsing the lengthy procedural history of these matters, the Board notes that they were most recently remanded by the Board in July 2015.  As discussed below, the Board finds that additional development is warranted.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, the Board finds that additional development is warranted prior to adjudication of the Veteran's claims on appeal.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017).  

Upon prior VA examination in January 2012, the VA examiner stated that the Veteran's history of substance abuse disorders were unrelated to her military service or her service-connected major depressive disorder (MDD); however, the examiner did not provide a rationale in support of such conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An April 2012 VA opinion also distinguished between the Veteran's service-connected MDD and her history of substance abuse and borderline personality disorder; however, within the opinion, the examiner also referred to such conditions as "secondary diagnoses," which makes the examiner's conclusion inconsistent.  A VA examination was most recently scheduled in April 2016 to evaluate the Veteran's current psychiatric diagnoses; however, it was cancelled after the Veteran refused to attend, although her attorney subsequently reported that her inability to attend the examination was due to her severe psychiatric symptoms, including extreme distress at the thought of having to discuss her disability with an unfamiliar examiner.  

The Board is mindful of a November 2011 private opinion which found that the Veteran's substance abuse disorder arose as a result of her major depression in an effort to "mitigate her symptoms of psychiatric disease" and concluded that "given the complexity of [the Veteran's] clinical condition, psychiatric illnesses, and unremitting symptoms it would be impossible to tease out the loss of functionality from a specific disease process."  Similarly, a November 2017 private opinion found that the Veteran's substance abuse was secondary to her major depression and that her severe psychiatric symptoms and functional impairment are clearly related to her primary diagnosis of major depression.  

Given the conflicting evidence of record discussed above regarding whether the Veteran's various psychiatric diagnoses are related to her active service or her service-connected major depression, the Board finds that a current VA psychiatric examination, including an opinion which specifically attempts to differentiate her variously diagnosed psychiatric symptomatology, would be helpful.  See 38 U.S.C. § 5103A(d); see also 38 C.F.R. § 3.159; see also Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  

The Veteran's TDIU claim remains inextricably intertwined with her claim of entitlement to an initial disability rating in excess of 50 percent for major depression remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran has submitted evidence that she is unemployable due to her psychiatric symptomatology.  The TDIU claim has been previously denied because the Veteran's current combined 50 percent disability rating fails to meet the schedular percentage requirements for a TDIU rating.  See 38 C.F.R. § 4.16(a) (2017).  However, this does not preclude the availability of a TDIU rating on an extraschedular basis, and as such, remand of the Veteran's claim of entitlement to TDIU rating is also warranted for referral to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular TDIU claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of her service-connected major depression.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

The examiner must also provide an opinion as to whether it is possible to separate the symptomatology and resulting functional effects of the Veteran's service-connected major depression disability and her additional nonservice-connected psychiatric diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record, and provide a supporting rationale for any opinion provided.  

If the Veteran fails to appear for the VA psychiatric examination, the examiner should nevertheless provide the requested opinion based upon a review of the evidence of record.  

2.  Refer the Veteran's claim of entitlement to a TDIU rating to the Director of Compensation Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) if she continues to not meet the schedular criteria under 38 C.F.R. § 4.16(a).  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

